The creditor of an insolvent debtor, becoming party to a general assignment of his effects in trust for the payment of his debts, which contained a clause of general release of all demands, may lawfully qualify his assent to the assignment, by limiting his signature to a certain class óf his demands, excepting others from its operation.This was an action of assumpsit on a promissory note, dated March 10, 1829, for .f625, payable by the defendant to the plaintiff in four months with grace. The defendant pleaded a general release, in bar of the action ; to which the plaintiff, after oyer, demurred.It appeared that the release was a discharge of all demands, contained in a general assignment of Cox’s effects for the benefit of his creditors mentioned in the preceding case ; and that the plaintiff, on becoming party to the assignment, qualified his assent thus : — “ JV. F. Deering agrees to this assignment, so far as it regards all demands which he holds against said John Cox; with the exception, however, of one note, dated March 10, 1829, signed by said Cox, payable to said Deering in four months from date, with grace, for six hundred and twenty five dollars, which note he entirely excepts from the effect of this assignment.”being called on by the court, argued that the exception, not being contained in the body of the instrument, was void ; 4 Dane’s Abr. ch. 109, art. 4 ; and that to give it effect, would be to sanction a fraud against the other creditors.But the Cotjiit held it otherwise; and accordingly gave judgment for the plaintiff.